Title: From Benjamin Franklin to John Paul Jones, 5 July 1780
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir
Passy, July 5. 1780.
I received yours of June 21. with the Papers it inclosed from M. Genet, who had kept them a Day or Two to translate them for the Minister. I approve much of your humanity and Prudence. But am sorry in the Letter to Dr. Bancroft, you Complain of your friends who are in no fault. They spare you, and have not even hinted that if you had staid on board where your Duty lay in stead of coming to Paris, you would not have lost your Ship. Now you blame them as having deserted you in recovering her. Tho’ relinquishing to prevent Mischief was a Voluntary act of your own for which you have Credit.— Hereafter, if you should observe on occasion to give your officers and friends a little more praise than is their Due, and confess more fault than you can justly be charged with, you will only become the sooner for it a Great Captain. Criticising and censuring almost every one you have to do with, will diminish friends, encrease Enemies, and thereby hurt your affairs.— I continue as ever, Dear Sir. &c.
Honble. Comme. Jones.
